Case 13-36124 Document 117 Filed in TXSB on 04/15/19 Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Southern District of Texas

fn re Fi|emon P. Perez

 

Case No. 13-36124

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust Nationa| Association as
Trustee of the Lodge Series ||| Trust

 

Name of Transferee

Name and Address Where notices to transferee
should be sent:

c/o SN Servicing Corporation

323 Fifth Street

Eureka, CA 95501
Phone: 800-603'0836

Last Four Digits of Acct #: 7441

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

MTGLQ |nvestors, L.P.

 

Name of Transferor

Court Claim # (if known): 5-1

Amount of Claim: $142,857.24
Date Claim Filed: 02/06/2014
Phone:

 

Last Four Digits of Acct. #: 1910

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.

By; /s/ D. Anthony Sotti|e
Transferee/Transferee’s Agent

 

Date: 04/15/2019

 

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

